FILED
                            NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LUTHER G. JAMISON,                               No. 10-17040

               Petitioner - Appellant,           D.C. No. 4:08-cv-05601-PJH

  v.
                                                 MEMORANDUM *
R. K. WONG,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Luther G. Jamison appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jamison challenges the Board of Parole Hearings’ 2007 decision denying

him parole. He contends that he is being held beyond his release date of July 22,

2006, in violation of his federal due process rights. The state court’s rejection of

this claim is not contrary to nor an unreasonable application of clearly established

federal law. See 28 U.S.C. § 2254(d)(1). The statute on which Jamison relies

applies only to certain felonies committed prior to 1977, and Jamison was

convicted in 1983. See Cal. Penal Code § 1170.2(a). Furthermore, even if he had

committed his offense prior to 1977, the California Supreme Court has held that a

sentence like Jamison’s for a term of years to life is not subject to the Determinate

Sentencing Act, see People v. Felix, 995 P.2d 186, 191 (Cal. 2000), and we are

bound by that interpretation of state law, see Bradshaw v. Richey, 546 U.S. 74, 76

(2005) (per curiam).

      To the extent Jamison contends he was denied an opportunity to be heard,

this contention is without merit because the record reflects that Jamison received

all the process he was due. See Swarthout v. Cooke, 131 S. Ct. 859, 862 (2011).

      We construe Jamison’s remaining arguments, including his argument that

the state court unreasonably determined the facts, and that the district court

improperly denied his motion for appointment of counsel and his motion to

reconsider, as a motion to expand the certificate of appealability. So construed, the


                                           2                                     10-17040
motion is denied. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-

05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                        3                                  10-17040